Case 6:12-cv-00855-RWS Document 1011 Filed 11/13/20 Page 1 of 1 PageID #: 64981




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  VIRNETX INC., et al.,                          §
                                                 §
                                                 §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                 Plaintiffs,                     §
                                                 §
  v.                                             §
                                                 §
  APPLE INC.;                                    §
                                                 §
                 Defendant.                      §

                                            ORDER

        Pursuant to the parties’ Notice Regarding Meet and Confer and Agreements Relating to

 Post-Trial Matters (Docket No. 1009), it is
      .
        ORDERED that the following briefing schedule and page limits shall apply to the parties’

 post-trial motions:

              Filing                      Due Date                        Page Limit
         Opening briefs               November 18, 2020                    25 pages
        Responsive briefs             December 3, 2020                     25 pages
          Reply briefs                December 10, 2020                    10 pages
         Sur-reply briefs             December 15, 2020                     5 pages

        The Court SETS this matter for a post-trial hearing at 10 a.m. on December 17, 2020, via

 videoconference.

         SIGNED this 13th day of November, 2020.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
